Exhibit 99.1 Syneron Medical Announces the Establishment of Syneron China Direct Sales Operation Through Joint Venture With Largest Chinese Aesthetic Hospital Chain Aims to Secure Syneron Leadership in Chinese Market YOKNEAM, ISRAEL(Marketwire - November 19, 2008) - Syneron Medical Ltd. (NASDAQ: ELOS), an innovator in the development, marketing and sales of elos™ combined-energy medical aesthetic devices, today announced the signing of a joint venture agreement establishing Syneron China. Syneron's partner in Syneron China is the EverCare Medical Group, the largest aesthetic hospital chain in China. Evercare operates cosmetic surgery hospitals throughout the country and has been Syneron's distributor in China for the past two years. Through this new Chinese subsidiary, Syneron will sell directly to medical and aesthetic professionals in China, including doctors, hospitals, medi-spas, and cosmetic chains. Syneron China will also provide training and after sales service and support. The first two offices of Syneron China were opened in Beijing and Guangzhou in August 2008.
